Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a storage system comprising all the claimed combination and having particularly the connector comprises a stamped steel connector; the storage system is a closet storage system; and the back channel is configured to be mountable along a back wall of a closet as recited in independent claim 1; or having particularly wherein: the connector includes an upper portion, a lower portion, and a slot generally between the upper and lower portions; the slot of the connector is configured to receive the lower wall of the back channel; and the upper portion of the connector is configured to be received within the back channel generally between the upper and lower opposing walls of the back channel as recited in independent claim 3; or having particularly wherein the storage system further includes a top wall having a side edge portion and one or more slot-in channels along the side edge portion for coupling the top wall to the at least one wall as recited in independent claim 5; or a method of installing a storage system comprising all the claimed combination and having particularly wherein the at least one wall includes first and second side walls, and wherein the method includes: 5Serial No. 16/036,394Atty. Dkt. No. AMSPC 0153 PUSP2 Reply to Final Office Action of November 18, 2021 mounting the first and second side walls along the back channel; and assembling one or more of a top wall, a back wall, and a bottom wall piece-by-piece and/or modularly to the first and second side walls that are mounted along the back channel as recited in independent claim 17; or the method of installing a storage system comprising all the claimed combination and having particularly wherein the at least one wall includes first and second side walls, and the method includes: mounting the back channel along a back wall of a closet; assembling a top wall, a back wall, a bottom wall, and the first and second side walls together before mounting the first and second side walls along the back channel; and after assembling, then adding the top wall, back wall, bottom wall, and first and second side walls collectively as a single unit along the back channel as recited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


khc